PER CURIAM.
The court has received a certified copy of the judgment from the Clerk of the *975Supreme Court of the United States in Illinois Tool Works, Inc., et al. v. Independent Ink, Inc., — U.S. —, 126 S.Ct. 1281, 164 L.Ed.2d 26 (2006).
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The mandate issued on February 18, 2005, is hereby recalled and the appeal is reinstated.
(2) The case shall be returned for consideration to the original merits panel.
(3) The Supreme Court has remanded this case to this court, and contemplates a remand by our court to the United States District Court for the Central District of California. The parties are directed to file simultaneous briefs, not to exceed five double-spaced pages in length, within two weeks of the date of this order commenting on the appropriate scope of our remand to the district court.